PER CURIAM.
We granted certiorari to the Circuit Court for Baltimore City to consider issues arising out of an auctioneer’s sale of an ownership interest in a cooperative apartment unit where the sale of ownership shares, or the right of occupancy in the unit, or both, were restricted by the by-laws of the cooperative corporation, and the corporation would not approve the purchaser.
*42After a thorough review of the record, we find that the bylaws of the corporation are not included in the pleadings, transcript, or exhibits, and that we are unable to determine the exact nature of the restriction here involved. Accordingly, we dismiss the writ of certiorari as improvidently granted.
WRIT OF CERTIORARI DISMISSED; COSTS TO BE PAID BY PETITIONERS.